THE THIRTEENTH COURT OF APPEALS

                                    13-22-00174-CV


                  Adelante Funding I Ltd., a Texas Limited Partnership
                                            v.
                       Juan de Rios Ozuna and Margarita Ozuna


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                      Trial Court Cause No. 2021-DCL-06210-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

August 30, 2022